NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                              Submitted March 27, 2019*
                               Decided March 28, 2019

                                        Before

                      MICHAEL S. KANNE, Circuit Judge

                      ILANA DIAMOND ROVNER, Circuit Judge

                      DIANE S. SYKES, Circuit Judge

No. 18-2514

PAMELA B. COOPER,                              Appeal from the United States District
    Plaintiff-Appellant,                       Court for the Southern District of Illinois.

      v.                                       No. 3:17-cv-01368

ILLINOIS DEPARTMENT OF HUMAN                   David R. Herndon,
SERVICES,                                      Judge.
     Defendant-Appellee.

                                      ORDER

       Pamela Cooper, a former caseworker with the Illinois Department of Human
Services, appeals the dismissal of her complaint alleging that the Department violated
her civil rights by wrongfully terminating her, harassing her, and breaching her
employment contract. She alleged that she was fired for accumulating a series of
absences that, she says, were improperly labeled as “unauthorized.” The district court



      *  We have agreed to decide the case without oral argument because the briefs and
record adequately present the facts and legal arguments, and oral argument would not
significantly aid the court. See FED. R. APP. P. 34(a)(2)(C).
No. 18-2514                                                                         Page 2

dismissed her complaint for lack of jurisdiction because the Department, a state agency,
was entitled to sovereign immunity under the Eleventh Amendment.

        Cooper’s appellate brief rehashes allegations and hardly engages the district
court’s rationale (as required under FED. R. APP. P. 28(a)(8); Anderson v. Hardman,
241 F.3d 544, 545 (7th Cir. 2001)), but we understand her generally to argue that she
stated a claim that the Department violated its own policy as well as a union agreement
by falsifying her attendance records. But the violation of a department policy in itself is
not harassment under Title VII of the 1964 Civil Rights Act, 42 U.S.C. § 2000e-2, which
concerns only discrimination based on an individual’s membership in a protected class.
See Jackson v. County of Racine, 474 F.3d 493, 499 (7th Cir. 2007); Joren v. Napolitano,
633 F.3d 1144, 1146 (7th Cir. 2011). Nor can she state a claim through her allegations of
verbal harassment—comments from an administrator about her not deserving her
position and threats from a coworker to “get her fired”—because these comments were
not directed at any characteristic protected under Title VII. See 42 U.S.C. § 2000e-2(b);
Jackson, 474 F.3d at 499.

        As for her claims under § 1983 and state law, she mounts no challenge to the
district court’s proper conclusion that these claims are barred by the Eleventh
Amendment because the Department is a state agency. See Ind. Prot. & Advocacy Servs.
v. Ind. Family & Soc. Servs. Admin., 603 F.3d 365, 370 (7th Cir. 2010) (en banc). However,
because the Eleventh Amendment does not curtail subject-matter jurisdiction, see id., we
modify the district court’s judgment to reflect a dismissal for failure to state a claim
with prejudice, see Bovee v. Broom, 732 F.3d 743, 744–45 (7th Cir. 2013), and we AFFIRM
the judgment as modified.